DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 in lines 2-3 reads “a plurality of light-emitting area” and should read -- a plurality of light-emitting areas--
 Appropriate correction is required.
Allowable Subject Matter
Claims 3-5, 10-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-5, 10-12, and 17-18, Yoon et al. (US Pub. 20090033596) teaches (in figures 1 and 2) an organic light-emitting display device comprising: a first electrode (210) disposed on a substrate (110); a bank (240) covering an edge of the first electrode and defining a light-emitting area; an organic light-emitting layer (220) disposed in a light-emitting area; a second electrode/cathode (230) disposed on the organic light-emitting layer; and a viewing angle control layer (300) which can switch from a narrow viewing angle mode to a wide viewing angle mode including: a liquid crystal layer (310) disposed on the second electrode; and a control electrode (320) disposed on the liquid crystal layer. 
Cha et al. (US Pub. 20110096250) teaches (in figures 1-2 and 10-11B) an organic light-emitting display device comprising: an organic light-emitting diode display panel (400 see paragraph 83) comprising a plurality of light-emitting areas (areas between BM as shown in figure 10) a plate electrode (180) facing the organic light-emitting display device; a viewing angle control layer (300) for providing stereoscopic display comprising: a plurality of tip electrodes (160 and 162) protruding from the plate electrode and disposed in the plurality of light-emitting areas (see figure 10) and each tip electrode having a shape to generate a plurality of high refractive index areas (n1 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) in close proximity of the plurality of tip electrodes and at least one low refractive index area (n2 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) around the plurality of high refractive index areas when a voltage is applied to the plurality of tip electrodes; and a liquid crystal layer (150) disposed between organic light-emitting display device and the plurality of tip electrodes.
Klippstein et al. (DE 102015012271) teaches forming a viewing angle control layer (3) which can switch from a narrow viewing angle mode to a wide viewing angle mode including: a liquid crystal layer (layer 3 comprising liquid crystal substructures 4b) disposed on a second electrode (3b) and a control electrode (3a) disposed on the liquid crystal layer, wherein the electrodes generate a plurality of high refractive index areas (4b having refractive index nv) and at least one low refractive index area (4a having refractive index n0) around the plurality of high refractive index areas when a voltage is applied to the control electrode. 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display comprising a viewing angle control layer comprising tip electrodes which have a conical shape, a polygonal pyramid shape, or a wedge shape in combination with the other required elements of claims 3-5, 10-12, and 17-18 and claims 1, 8, and 15 from which they depend respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US Pub. 20110096250 and hereafter Cha) in view of Toyoda (US Pub. 20050287392). 
As per claim 1, Cha teaches (in figures 1-2 and 10-11B) an organic light-emitting display device comprising: an organic light-emitting diode display panel (400 see paragraph 83) comprising a light-emitting area (area between BM as shown in figure 10); and a viewing angle control layer (100) including: a liquid crystal layer (150) disposed on the organic light-emitting diode display panel; and a control electrode (180, 160, and 162) disposed on the liquid crystal layer, wherein the control electrode includes a plate electrode (180) and a plurality of tip electrodes (160 and 162) protruding from the plate electrode toward the organic light-emitting diode display panel, and wherein the plurality of tip electrodes are arranged in the light-emitting area.
Cha does not specifically teach that the organic light -emitting diode display panel comprises a first electrode disposed on a substrate; a bank covering an edge of the first electrode and defining a light-emitting area; an organic light-emitting layer disposed in a light-emitting area and a second electrode disposed on the organic light-emitting layer. 
However, Toyoda teaches (in figures 1-3) forming an organic light -emitting diode display panel (70) which comprises a first electrode (141) disposed on a substrate (P); a bank (150) covering an edge of the first electrode and defining a light-emitting area; an organic light-emitting layer (140 and 155) disposed in a light-emitting area and a second electrode (154) disposed on the organic light-emitting layer.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the organic light -emitting diode display panel in Cha with the organic light -emitting diode display panel taught by Toyoda. 
The motivation would have been to provide an organic light -emitting diode display panel with uniform layers as taught by Toyoda (paragraph 13). 
As per claim 6, Cha teaches (in figures 1-2 and 10-11B) that when a voltage is applied to the control electrode, the liquid crystal layer includes a plurality of high refractive index areas (n1 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) respectively corresponding to the plurality of tip electrodes, and at least one low refractive index area (n2 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) is disposed around the plurality of high refractive index areas.
As per claim 8, Cha teaches (in figures 1-2 and 10-11B) an organic light-emitting display device comprising: an organic light-emitting diode display panel (400 see paragraph 83) comprising a plurality of sub-pixel areas (area between BM as shown in figure 10) a control electrode (160, 162, and 180) opposite to the organic light-emitting diode display panel; and a liquid crystal layer (150) disposed between the organic light-emitting diode display panel and the control electrode, wherein the control electrode includes a plate electrode (180) and a plurality of tip electrodes (160 and 162) protruding from the plate electrode toward the cathode, and wherein the plurality of tip electrodes are repetitively arranged in each of a plurality of portions of the plate electrode respectively overlapping with the plurality of sub-pixel areas.
Cha does not teach that the organic light -emitting diode display panel comprises a substrate including a plurality of sub-pixel areas; a plurality of organic light-emitting elements respectively disposed in the plurality of sub- pixel areas and each comprising a cathode. 
However, Toyoda teaches (in figures 1-3) forming an organic light -emitting diode display panel (70) which comprises a substrate (P) including a plurality of sub-pixel areas; a plurality of organic light-emitting elements (200) respectively disposed in the plurality of sub- pixel areas and each comprising a cathode (154).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the organic light -emitting diode display panel in Cha with the organic light -emitting diode display panel taught by Toyoda. 
The motivation would have been to provide an organic light -emitting diode display panel with uniform layers as taught by Toyoda (paragraph 13). 
As per claim 13, Cha teaches (in figures 1-2 and 10-11B) that when a voltage is applied to the control electrode, the liquid crystal layer includes a plurality of high refractive index areas (n1 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) respectively corresponding to the plurality of tip electrodes, and at least one low refractive index area (n2 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) is disposed around the plurality of high refractive index areas.
As per claim 15, Cha teaches (in figures 1-2 and 10-11B) an organic light-emitting display device comprising: an organic light-emitting diode display panel (400 see paragraph 83) comprising a plurality of light-emitting areas (areas between BM as shown in figure 10) a plate electrode (180) facing the organic light-emitting display device; a plurality of tip electrodes (160 and 162) protruding from the plate electrode and disposed in the plurality of light-emitting areas (see figure 10) and each tip electrode having a shape to generate a plurality of high refractive index areas (n1 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) in close proximity of the plurality of tip electrodes and at least one low refractive index area (n2 see figures 10-11B which shows light refracting into the slanted interface between n1 and n2) around the plurality of high refractive index areas when a voltage is applied to the plurality of tip electrodes; and a liquid crystal layer (150) disposed between organic light-emitting display device and the plurality of tip electrodes.
Cha does not teach that the organic light -emitting diode display panel comprises a plurality of organic light-emitting elements respectively disposed in a plurality of light-emitting areas and each comprising a cathode. 
However, Toyoda teaches (in figures 1-3) forming an organic light -emitting diode display panel (70) which comprises a substrate (P) including a plurality of light-emitting areas; a plurality of organic light-emitting elements (200) respectively disposed in the plurality of light-emitting areas and each comprising a cathode (154).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the organic light-emitting diode display panel in Cha with the organic light -emitting diode display panel taught by Toyoda. 
The motivation would have been to provide an organic light -emitting diode display panel with uniform layers as taught by Toyoda (paragraph 13). 
Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US Pub. 20110096250 and hereafter Cha) and Toyoda (US Pub. 20050287392) as applied to claims 1, 8, and 15 respectively above and in further view of Jung et al. (US Pub 20160202490 and hereafter Jung). 
As per claims 2, 9, and 16, Cha teaches that the liquid crystal layer include positive liquid crystal molecules (see paragraph 57 stating that the liquid crystal molecules are aligned along the direction of the electric field) and will function as a C plate when all the liquid crystal molecules are aligned vertically (see paragraph 59). 
Cha does not specifically teach that the liquid crystal layer includes positive c-plate liquid crystal molecules aligned vertically.
However, Jung teaches (in figures 1-6) aligning the liquid crystal layer (430) such that when no voltage is applied to be vertically aligned (see figure 6 and paragraph 60) in order to operate in a 2D state (paragraph 75). 
It would have been obvious to one of ordinary skill in the art at the time of filing to align the liquid crystals in Cha to be vertically aligned as suggested by Jung in order to provide a 2D state when no voltage is applied. 
Claim(s) 7, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US Pub. 20110096250 and hereafter Cha) and Toyoda (US Pub. 20050287392) as applied to claims 1, 8, and 15 respectively above and in further view of Oh et al. (US Pub. 20200075895 and Oh). 
As per claim 7, Cha does not teach a λ /4 phase retardation layer and a polarization layer sequentially stacked in this order on the control electrode.
However, Oh teaches (in figures 2A and 3B) providing a reflection prevention layer (RPP) on an upper surface of a OLED display panel (DM) wherein the reflection prevention layer comprises a λ /4 phase retardation layer (RTD-L) and a polarization layer (100) sequentially stacked in this order. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the reflection prevention layer from Oh on the upper surface of the organic light-emitting device of Cha. 
The motivation would have been to reduce a reflection ratio of external light input from an upper side of the display as taught by Oh (paragraph 77). 
As per claim 14, Cha does not teach a λ /4 phase retardation layer and a polarization layer sequentially stacked in this order on the control electrode.
However, Oh teaches (in figures 2A and 3B) providing a reflection prevention layer (RPP) on an upper surface of a OLED display panel (DM) wherein the reflection prevention layer comprises a λ /4 phase retardation layer (RTD-L) and a polarization layer (100) sequentially stacked in this order. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the reflection prevention layer from Oh on the upper surface of the organic light-emitting device of Cha. 
The motivation would have been to reduce a reflection ratio of external light input from an upper side of the display as taught by Oh (paragraph 77).
As per claim 19, Cha does not teach a λ /4 phase retardation layer on the control electrode.
However, Oh teaches (in figures 2A and 3B) providing a reflection prevention layer (RPP) on an upper surface of a OLED display panel (DM) wherein the reflection prevention layer comprises a λ /4 phase retardation layer (RTD-L) and a polarization layer (100) sequentially stacked in this order. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the reflection prevention layer from Oh on the upper surface of the organic light-emitting device of Cha. 
The motivation would have been to reduce a reflection ratio of external light input from an upper side of the display as taught by Oh (paragraph 77).
As per claim 20, Cha in view of Oh teaches polarization layer (100 from Oh) disposed on the λ /4 phase retardation layer (RTD-L from Oh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871